COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ALBERTO PUENTES,                                §
                                                                 No. 08-21-00101-CV
                    Appellant,                    §
                                                                    Appeal from the
  v.                                              §
                                                               388th Court District Court
  LILIANA RODARTE,                                §
                                                               of El Paso County, Texas
                    Appellee.                     §
                                                                 (TC#2018DCM8191)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST OF JULY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.